9 F.3d 1106
Ella HUNDLEY;  Annette Eaton, Plaintiffs-Appellants,v.Joseph J. SKAFF, Major General, individually and in hisofficial No. 92-1734 capacity as Secretary of the WestVirginia Department of Public Safety;  Gaston Caperton,Governor, individually, Defendants-Appellees.
No. CA-92-53-5.
United States Court of Appeals,Fourth Circuit.
Argued Nov. 30, 1992.Decided Nov. 18, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley;  Charles H. Haden, II, Chief District Judge.
Daniel Foster Hedges, Charleston, WV, argued for plaintiffs-appellants.
Thomas R. Michael, Michael & Kupec, Clarksburg, WV, on brief, for plaintiff-appellant Eaton.
Jan L. Fox, Deputy Atty. Gen., Charleston, WV, argued (Mario J. Palumbo, Atty. Gen., on brief), for defendants-appellees.
Before WIDENER, PHILLIPS, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Having considered the record in this case and the briefs, and after oral argument, we are of opinion the decision of the district court should be affirmed.


2
Accordingly, we affirm on the opinion of the district court, Beasley v. Duncil, et al.  (three cases), 792 F.Supp. 485 (S.D.W.Va.1992).


3
AFFIRMED.